Exhibit 10.89

 

SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT

By and Between David Houillion and Path 1 Network Technologies, Inc.

 

THIS SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT (hereinafter
“AGREEMENT”) is made and entered into by and between David Houillion
(hereinafter “EMPLOYEE”) and Path 1 Network Technologies, Inc.(hereinafter
“EMPLOYER”), and inures to the benefit of EMPLOYER’S current, former and future
parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns and to the benefit of EMPLOYEE’s current, former
and future successors, agents, and assigns.

 

RECITALS

 

A. Employee has, for a period of time, been an employee of EMPLOYER, most
recently as its Chief Accounting Officer.

 

B. EMPLOYEE’s employment with EMPLOYER terminated on July 11, 2005 (the
“Separation Date”).

 

C. EMPLOYEE and EMPLOYER wish permanently to resolve any and all disputes
arising out of EMPLOYEE’s employment with EMPLOYER or the cessation of that
employment.

 

NOW, THEREFORE, for and in consideration of the execution of this AGREEMENT and
the mutual covenants contained in the following paragraphs, EMPLOYER and
EMPLOYEE agree as follows:

 

1. Incorporation of Recitals. The Recitals and identification of the parties to,
and beneficiaries of, this AGREEMENT are incorporated by references as though
fully set forth herein.

 

2. Consideration. In consideration for the mutual releases contained herein, the
parties agree to each of the following conditions:

 

a. EMPLOYER. EMPLOYER agrees to pay EMPLOYEE two months salary (less applicable
withholdings), an amount to which EMPLOYEE otherwise would not be entitled. The
salary continuation benefit will be paid to EMPLOYEE by EMPLOYER on its regular
payroll dates, with payment beginning on the first regular payroll date
occurring after execution of this Agreement. Employee’s receipt of the salary
continuation payments shall be contingent upon compliance with all of the terms
of this Agreement and all of the terms of any other agreement previously
executed between EMPLOYEE and EMPLOYER.

 

Settlement and General Release Agreement by and between David Houillion and Path
1 Network Technologies, Inc.

1 of 6



--------------------------------------------------------------------------------

EMPLOYEE understands and agrees that he will receive only those payments and
specifically stated in this Agreement, and that he will not receive any other
termination or severance payment, any compensation or any other benefits.

 

b. EMPLOYEE. EMPLOYEE agrees to be available for up to sixty (60) hours per
month to consult with EMPLOYER for a period of sixty (60) days following the
date this AGREEMENT is executed (“the Consulting Period”). EMPLOYEE acknowledges
that EMPLOYER must file certain reports with the SEC in August 2005, and that he
may be called upon and will be available for consultation to assist with the
preparation of that filing. EMPLOYEE also agrees to assist EMPLOYER, as
requested, including by meeting with EMPLOYER’s officers, agents and attorneys,
as necessary, to investigate and prosecute any matters arising out of the
activities of former EMPLOYER’s employee, Claude Gibson. EMPLOYEE agrees to
provide EMPLOYER with accurate contact information so that EMPLOYER may contact
EMPLOYEE during the Consulting Period. EMPLOYEE further agrees to indemnify and
hold harmless Employer for any and all tax liability incurred as a result of
Employee’s employment with and separation from EMPLOYER.

 

3. No Admission of Liability. The parties agree that this AGREEMENT, and
performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any party’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns. The parties
specifically acknowledge and agree that this AGREEMENT is a compromise of
disputed claims, that the parties deny any liability for any matter released
herein and that the parties enter into this AGREEMENT solely to avoid litigation
and to buy their peace.

 

4. Wages and Vacation Time Paid. EMPLOYEE acknowledges that he has been paid for
all of his wages and his accrued and unused vacation time.

 

5. Reference Requests. EMPLOYER agrees that if it is contacted by prospective
employers of EMPLOYEE, EMPLOYER will release information concerning the dates of
EMPLOYEE’s employment and the last position held, and will advise prospective
employers of EMPLOYEE that EMPLOYER’s company policy is to release only such
information.

 

6. Mutual General Release. The parties, for themselves, their heirs, executors,
administrators, officers, directors, employees, assigns and successors, fully
and forever release and discharge each other and, as applicable, each of the
others’ current, former and future parents, subsidiaries, related entities,
employee benefit plans and their fiduciaries, predecessors, successors,
officers, directors, shareholders, agents, attorneys, employees and assigns
(collectively, “Releasees”), with respect to any and all claims, liabilities and
causes of action, of every nature, kind and description, in law, equity or
otherwise, which have arisen, occurred or existed at any time prior to the
signing of this AGREEMENT, including, without limitation, any and all claims,

 

Settlement and General Release Agreement by and between David Houillion and Path
1 Network Technologies, Inc.

2 of 6



--------------------------------------------------------------------------------

liabilities and causes of action arising out of or relating to EMPLOYEE’s
employment with EMPLOYER or the cessation of that employment.

 

7. Knowing Waiver of Employment-Related Claims. EMPLOYEE understands and agrees
that, with the exception of potential employment-related claims identified
below, he is waiving any and all rights he may have had, now has, or in the
future may have, to pursue against any of the Releasees any and all remedies
available to her under any employment-related causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, personal injury, physical injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Federal Rehabilitation Act, the Family and Medical Leave Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the Equal Pay
Act of 1963, the provisions of the California Labor Code and any other federal,
state or local laws and regulations relating to employment, conditions of
employment (including wage and hour laws) and/or employment discrimination. The
only claims not covered by the release provisions of this AGREEMENT are
(i) claims for unemployment insurance benefits (which EMPLOYER expressly agrees
it will not dispute), and (ii) claims under the California Workers’ Compensation
Act.

 

8. Waiver of Civil Code § 1542. The parties expressly waive any and all rights
and benefits conferred upon them by Section 1542 of the Civil Code of the State
of California, which states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

The parties expressly agree and understand that the Release given by them
pursuant to this AGREEMENT applies to all unknown, unsuspected and unanticipated
claims, liabilities and causes of action which they may have against each other
or any of the other Releasees.

 

9. Severability of Release Provisions. The parties agree that if any provision
of the releases given by them under this AGREEMENT is found to be unenforceable,
it will not affect the enforceability of the remaining provisions and the courts
may enforce all remaining provisions to the extent permitted by law.

 

10. Promise to Refrain from Suit or Administrative Action. The parties promise
and agree that they will never sue each other or any of the other Releasees, or
otherwise institute or participate in any legal or administrative proceedings
against each other or any of the other Releasees, with respect to any claim
covered by the release provisions of this AGREEMENT, including but not limited
to claims arising out of EMPLOYEE’s employment with EMPLOYER or the termination
of that employment, unless the parties are compelled by legal process to do so.

 

Settlement and General Release Agreement by and between David Houillion and Path
1 Network Technologies, Inc.

3 of 6



--------------------------------------------------------------------------------

11. Promise to Refrain from Assisting in Suit or Administrative Action. EMPLOYEE
promises and agrees that he shall not advocate or incite the institution of, or
assist or participate in, any suit, complaint, charge or administrative
proceeding by any other person against EMPLOYER or any of the other Releasees,
unless compelled by legal process to do so.

 

12. Promise to Maintain Confidentiality of EMPLOYER’s Confidential Information.
EMPLOYEE acknowledges that due to the position he has occupied and the
responsibilities he has had at EMPLOYER, he has received information concerning
EMPLOYER’s products, procedures, customers, sales, prices, contracts, and the
like, and that such information is confidential and belongs exclusively to
EMPLOYER. EMPLOYEE hereby promises and agrees that, unless compelled by legal
process, he will not disclose to others and will keep confidential all
information he has received while employed by EMPLOYER which constitutes
inventions or trade secrets as defined in EMPLOYER’s Employee Proprietary
Information and Inventions Agreement, or which concerns EMPLOYER’s products and
procedures, the identities of EMPLOYER’s customers, EMPLOYER’s sales, EMPLOYER’s
prices, the terms of any of EMPLOYER’s contracts with third parties, and the
like. EMPLOYEE agrees that a violation by him of the foregoing obligation to
maintain the confidentiality of EMPLOYER’s confidential information will
constitute a material breach of this AGREEMENT. EMPLOYEE specifically confirms
that he will continue to comply with the provisions of the Employee Proprietary
Information and Inventions Agreement, dated on or about November 25, 2002. In
the event that the obligations of the Path 1 Employee Proprietary Information
and Inventions Agreement vary from or exceed EMPLOYEE’s obligations under the
Uniform Trade Secrets Act, as implemented in California, then his obligations in
that regard shall extend for one year from the Effective Date of this AGREEMENT.

 

13. Non-Solicitation. EMPLOYEE agrees that for a period of one year from the
date of this AGREEMENT, he shall not, in his individual capacity or as agent for
or representative of another person or entity, (a) directly or indirectly
solicit, encourage, induce or attempt to induce any person employed by EMPLOYER
to leave her or his employment with EMPLOYER; (b) directly or indirectly
solicit, encourage, induce or attempt to induce any person who he knows to be an
applicant or a candidate for employment with EMPLOYER to seek employment with
any person or entity other than EMPLOYER; (c) directly or indirectly solicit,
encourage, induce or attempt to induce any person who he knows to be a potential
(i.e., having had some form of prior contact with EMPLOYER) or actual contractor
to EMPLOYER to provide his, her or its consulting services to any person or
entity other than EMPLOYER, or (d) solicit, encourage, induce or attempt to
induce any customer, supplier, licensee, licensor or other party which he knows
to have a contractual relationship with EMPLOYER or its subsidiaries or
affiliates to cease doing business with EMPLOYER or such subsidiary or
affiliate.

 

14. Integrated Agreement. The parties acknowledge and agree that no promises or
representations were made to them which do not appear written herein and that
this AGREEMENT contains the entire agreement of the parties on the subject
matter

 

Settlement and General Release Agreement by and between David Houillion and Path
1 Network Technologies, Inc.

4 of 6



--------------------------------------------------------------------------------

thereof. The parties further acknowledge and agree that parol evidence shall not
be required to interpret the intent of the parties.

 

15. Mutual Non-disparagement. The parties agree that they shall refrain from
making disparaging comments concerning one another (and, as applicable, the
other party’s management, Board of Directors and employees).

 

16. Voluntary Execution. The parties hereby acknowledge that they have read and
understand this AGREEMENT and that they sign this AGREEMENT voluntarily and
without coercion.

 

17. Waiver, Amendment and Modification of AGREEMENT. The parties agree that no
waiver, amendment or modification of any of the terms of this AGREEMENT shall be
effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this AGREEMENT shall be construed as a waiver of any other term,
condition or default.

 

18. Representation by Counsel. The parties represent that they understand that
they have the right to be represented (at their own expense) in negotiations for
the preparation of this AGREEMENT by counsel of their own choosing, and that
they have entered into this AGREEMENT voluntarily, without coercion, and based
upon their own judgment and not in reliance upon any representations or promises
made by the other party or parties, other than those contained within this
AGREEMENT. The parties further agree that if any of the facts or matters upon
which they now rely in making this AGREEMENT hereafter prove to be otherwise,
this AGREEMENT will nonetheless remain in full force and effect.

 

19. California Law. The parties agree that this AGREEMENT and its terms shall be
construed under California law.

 

20. Agreement to Arbitrate Claims Arising from AGREEMENT. The parties agree that
with the exception of disputes and claims identified below, if any dispute
arises concerning interpretation and/or enforcement of the terms of this
AGREEMENT, said dispute shall be resolved by binding arbitration conducted in
San Diego, California in accordance with the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes (“AAA’s National
Rules”). In the event that such a dispute arises, counsel for both parties will
attempt to jointly select an arbitrator. If unable to do so, the procedures
outlined in the AAA’s National Rules shall govern. The parties agree that, with
respect to any dispute under this AGREEMENT brought to arbitration or
litigation, the prevailing party in said dispute shall be entitled to
reimbursement of its costs, including the arbitrator and filing fees, and
reasonable attorneys’ fees.

 

21. Drafting. The parties agree that this AGREEMENT shall be construed without
regard to the drafter of the same and shall be construed as though each party to
this AGREEMENT participated equally in the preparation and drafting of this
AGREEMENT.

 

Settlement and General Release Agreement by and between David Houillion and Path
1 Network Technologies, Inc.

5 of 6



--------------------------------------------------------------------------------

22. Counterparts. This AGREEMENT may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

 

        Employee

Dated: 07/19/05

     

/s/ David Houillion

                David Houillion, Employee         Path 1 Network Technologies,
Inc.

Dated: 7/20/2005

     

By:

 

/s/ John Zavoli

                Its:   President & CEO

 

Settlement and General Release Agreement by and between David Houillion and Path
1 Network Technologies, Inc.

6 of 6